Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-20-2021 has been entered.  Claims 1-12 were amended.  Claims 1-12 are pending and examined in this action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the spring member is semi annular,” of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking member fastened to the base portion, wherein the locking member includes a locking element extending from the locking member towards the external cutting member and engaged by an engagement element on the 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The locking member was interpreted as #67, locking elements were interpreted as #79a/79b, the engagement element was interpreted as #87a/b, and the coupling structure was interpreted as #45 and #47, as well as their equivalence.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 6, the spring is semi annular is indefinite.  It is unclear what applicant’s definition of “semi-annular” as the only embodiment disclosed is annular (i.e., in a 360-degree circle). 

    PNG
    media_image1.png
    347
    735
    media_image1.png
    Greyscale

	The claims were examined as best understood.  
In re Claim 6, “wherein the at least one locking element is mounted to the spring member” is indefinite in view of Claim 5 which claims “wherein the at least one locking element is mounted to the spring member.”  It is unclear how the clause in Claim 6 
In re Claim 6, “wherein the spring member … is mounted to the base portion” is indefinite in view of “a spring member fastened to the base portion.”  It is unclear what the difference between mounted and fixed is.  As best understood, the scope of mounted and fixed are the same.  The claims were examined as best understood. 
In re Claim 8 “wherein the spring member … is mounted to the base portion” is indefinite in view of “a spring member fastened to the base portion.”  It is unclear what the difference between mounted and fixed is.  As best understood, the scope of mounted and fixed are the same.  The claims were examined as best understood.
In re Claim 8, “wherein the at least one locking element is mounted to the spring member” is indefinite in view of Claim 5 which claims “wherein the at least one locking element is mounted to the spring member.”  It is unclear how the clause in Claim 6 further limits the claim.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0275446 to Schmitt in view of US 4,001,932 to Wallace. 

In re Claim 1, Schmitt teaches a shaving unit (see Figs. 8-12) for use in a shaving device (see Fig. 1), said shaving unit comprising a base member (see Fig. 8, #402/408) and at least two hair cutting units (see Fig. 8 showing 3 hair cutting units), wherein each hair cutting unit includes: 
a support element supported by the base member (see Fig. 8, #448);
- an external cutting member (see Fig. 8 #464) with hair-entry openings (see e.g., Fig. 1);
- an internal cutting member (see Figs. 8, #472) with a plurality of hair-cutting elements (see Fig. 8 the internal cutting member has a plurality of cutting elements), 
wherein the external cutting member and the internal cutting member are in an operational position within the support element (see Fig. 12, showing # 464 and #472 located in #448), and 
wherein, in the operational position within the support element, the internal cutting member is rotatable relative to the external cutting member about an axis of rotation (see para. 0034 teaching the cutter stem receiving the torque for rotating inner cutter #472);
a base portion coupled to the support element (see Fig. 10, #406; see also Fig. 8) and which is configured to retain the external cutting member and the internal cutting member in the operational position within the support element (see Figs. 8-12; the 

Schmitt teaches the outer cutter #464 seated against inner flanges of the cutter cases #448 and the buffer rings #470 inserted into the cutter cases #448 against the outer cutters #464 (see Schmitt, Para. 0044).  However, Schmitt does not teach a locking member fastened to the base portion, wherein the locking member includes a locking element extending from the locking member towards the external cutting member and engaged by an engagement element on the external cutting member to prevent rotation of the external cutting member about the axis of rotation. 

However, Wallace teaches that it is known in the art of rotary shavers to provide a different attachment structure for securing the fixed outer cutters (see Wallace, Fig. 3, #4a / #3a / #2 / #20a see also Co. 3, ll. 6-21).  Wallace provides a locking member having a locking element (see Fig. 3, post #20a) extending towards the external cutting member (see Fig. 3, showing the post #20 extending towards external cutting member #4a) and an engagement element on the external cutting member (see Cut out 8a in Fig. 3, in which post #20a is received) to prevent rotation of the external cutting member about the axis of rotation.  In the same field of invention, rotary shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the outer blade locking structure of Schmitt with the outer blade locking structure of Wallace.  Doing so is the substitution of one known outer blade locking structure for another known outer blade locking structure in order to secure the outer 

In re Claim 2, Schmitt in view of Wallace for the reasons above in re Claim 1, teaches wherein each supporting element is pivotally supported by the base member (see Fig.10, pivot arm #428 and Para. 0032). 

In re Claim 3, Schmitt in view of Wallace for the reasons above in re Claim 1, teaches wherein the engagement element includes an indentation provided in a circumferential flange of the external cutting member (see Fig. 3 of Wallace teaching an indentation on the circumferential flange of the external cutting member at #8a); and wherein the locking member is engaged by the indentation (see Fig. 3 of Wallace #20a engages 8a).

In re Claim 4, Schmitt in view of Wallace for the reasons above in re Claim 1, teaches the supporting element and the retaining member include a coupling structure releasably coupling the retaining member to the supporting member by rotational motion of the retain member relative to the supporting member about the respective axis of 

In re Claim 11, Schmitt in view of Wallace for the reasons above in re Claim 1, teaches - a base structure including a coupling member configured to releasably couple the shaving head to a main body of a shaving device (see Figs. 1-2, teaching a base structure #300 wherein shaving heads  #400 in Fig. 8 are coupled to the base structure); and - a shaving unit (see Figs. 1-2, teaching three shaving units #400) which is releasably couplable to the base structure (see Figs. 2/4 and 8); wherein the shaving unit is a shaving unit according to claim 1 (see claim 1, above).

In re Claim 12, Schmitt in view of Wallace for the reasons above in re Claim 1, teaches a shaving device comprising: - a main body (see Fig. 1, #102); and - a shaving head which is releasably couplable to the main body f (see Figs. 2 and 8, #400); wherein the shaving head is a shaving head according to claim 11 (see Claim 11 and Claim 1, above).

Claim 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0275446 to Schmitt in view of US 4,001,932 to Wallace, and further in view of US 3,913,225 to Tietjens. 




However, Tietjens teaches that it is known in the art to provide a locking member including a spring member (see Tietjens, Fig. 7, illustrating springs #53 biasing locking member #56) fastened to a base portion (see Tietjens, Fig. 7, the recesses #54 in which springs #53 are located); and wherein at the at least one locking element is mounted to the spring member (see Tietjens, Fig. 7, #56).  

In the same field of invention, rotary shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a spring biasing the locking element of modified Schmitt.  Doing so this prevents hair from penetrating a clearance between cutter guard and mount, and also yields the substantial advantage that annoying, rattling noises are avoided.  These noises always occur with shaving apparatus in which the components of the shaving head are not in constant engagement with each other (see Col. 2, ll. 53-63). 

In re Claim 6, Schmitt in view of Wallace and Tietjens, for the reasons above in re Claim 5, teaches wherein the base portion is annular (see Schmitt, Fig. 10, #406);  

wherein the at least one locking element is mounted to the spring member (see Tietjens Fig. 1, #56 which is mounted to springs #53).  
 
Schmitt in view of Wallace and Tietjens, for the reasons above in re Claim 5, does not teach that the spring member is semi annular.  However, the embodiment of Tietjens illustrated in Fig. 6 is semi-annular (semi-annular was interpreted as not having structures that complete a 360-degree circle).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the spring of modified Schmitt in re Claim 5 to the spring embodiment of Tietjens Fig. 6.  Doing so is the substation of one known spring shape and embodiment for another known spring shape in order to secure the outer cutter to the assembly (see MPEP 2143, I, B).  Doing so provides a resilient force to place the outer cutter in the proper place. 

In re Claim 7, Schmitt in view of Wallace and Tietjens, for the reasons above in re Claim 5, teaches the base portion is arranged between the spring member and the external cutting member (in the combination of Claim 5, the recesses illustrated in Fig. 7 of Tietjens are located in the base member of Schmitt #406, and as such portions of the 

In re Claim 8, Schmitt in view of Wallace and Tietjens, for the reasons above in re Claim 5, teaches wherein the base portion is annular (see Schmitt, Fig. 10 #406);
wherein the spring member is annular (see Tietjens, Fig. 7, springs #53 are circular/annular) and mounted to the base portion (in the combination of Claim 5, the recesses illustrated in Fig. 7 of Tietjens are located in the base member of Schmitt #406, and the spring of Tietjens would be located between the external cutting member and the base portion); and 
wherein the at least one locking element is mounted to the spring member wherein the at least one locking element is mounted to the spring member (see Tietjens Fig. 1, #56 which is mounted to springs #53 – the claims were examined as best understood).  

In re Claim 9, Schmitt in view of Wallace and Tietjens, for the reasons above in re Claim 5, does not teach wherein the spring member at the at least one locking element are integrally formed from a single metal blade.  

However, the embodiment of Tietjens illustrated in Fig. 6 teaches teach wherein the spring member at the at least one locking element (portions the lock the two cutting members together) are integrally formed from a single metal blade.  



In re Claim 10, Schmitt in view of Wallace and Tietjens, for the reasons above in re Claim 5, teaches wherein the spring member is arranged between the base portion and the external cutting member (in the combination of Claim 5, the recesses illustrated in Fig. 7 of Tietjens are located in the base member of Schmitt #406, and the spring of Tietjens would be located between the external cutting member and the base portion). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/
Primary Examiner, Art Unit 3724